FILED
                              NOT FOR PUBLICATION                            DEC 9 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MOHABBAT PAUL SINGH,                             No. 12-70356

               Petitioner,                       Agency No. A089-665-760

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Mohabbat Paul Singh, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), and denying his motion to remand. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review for

an abuse of discretion the denial of a motion to remand, Romero-Ruiz v. Mukasey,

538 F.3d 1057, 1062 (9th Cir. 2008), and review de novo due process claims,

Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th Cir. 2007). We deny the

petition for review.

      Singh admitted he told an asylum officer the Indian police subjected him to

electrical shocks, but he failed to include this allegation in his asylum application,

direct testimony, or his testimony on cross-examination, despite having numerous

opportunities to do so. Substantial evidence supports the agency’s adverse

credibility determination based on this omission. See Shrestha, 590 F.3d at 1040-

44 (adverse credibility determination was reasonable under the totality of

circumstances). Singh’s explanations, including nervousness and embarrassment,

do not compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Contrary to his contention, the IJ addressed his explanations. In addition,

the record does not compel the finding that the documentary evidence Singh

submitted was sufficient to rehabilitate his credibility. See Guo v. Ashcroft, 361


                                           2                                     12-70356
F.3d 1194, 1201 (9th Cir. 2004). In the absence of credible testimony, Singh’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      In light of the adverse credibility determination, the agency was not required

to separately consider Singh’s eligibility for humanitarian asylum. See 8 C.F.R.

§ 1208.13(b)(1)(iii) (requiring showing of past persecution).

      Singh’s CAT claim also fails because it is based on the same statements

found not credible, and he points to no other evidence in the record to compel the

finding that it is more likely than not he would be tortured by or with consent or

acquiescence of a public official in India. See Shrestha, 590 F.3d at 1048-49.

Singh fails to overcome the presumption that the agency considered all the

evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000).

      Finally, we reject Singh’s due process contention regarding corroboration.

See Lata, 204 F.3d at 1246 (requiring error to prevail on a due process claim). We

also reject Singh’s related argument that the BIA erred in denying his motion to

remand. See Romero-Ruiz, 538 F.3d at 1062 (“The BIA abuses its discretion if its

decision is arbitrary, irrational, or contrary to law.”) (internal quotation marks and

citation omitted).

      PETITION FOR REVIEW DENIED.


                                           3                                     12-70356